1
2
3
4
5
6
7
8                       UNITED STATES DISTRICT COURT
9                     CENTRAL DISTRICT OF CALIFORNIA
10                              SOUTHERN DIVISION
11
12   TARGUS INTERNATIONAL LLC, a            Case No. 8:19-cv-01044 JVS (JPRx)
     Delaware limited liability company,
13                                          ORDER GRANTING DISMISSAL
                   Plaintiff,               WITH PREJUDICE PURSUANT
14                                          TO FED. R. CIV. P. 41(a)(1)(A)(ii)
          v.
15
     ATLANTIA HOLDINGS, INC., a
16   Canadian corporation, and DOES 1-10,
17              Defendants.
18
19
20
21   -
22
23
24
25
26
27
28
                   ORDER GRANTING DISMISSAL WITH PREJUDICE
1             Upon consideration of the parties’ Stipulation for Dismissal with Prejudice
2    pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, and finding
3    good cause exists for granting the dismissal with prejudice, the Court hereby
4    GRANTS the stipulation and ORDERS that the above-captioned matter is
5    dismissed in its entirety with prejudice, with each side to bear its own fees and
6    costs.
7
8             SO ORDERED.
9
10   Dated: December 17, 2019
                                             James V. Selna
11                                           UNITED STATES DISTRICT JUDGE
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 2
                        ORDER GRANTING DISMISSAL WITH PREJUDICE
